Martin, J.,

delivered the opinion of the Court.
The defendants sued for the price of a plantation and slaves, purchased by an authentice act, from the plaintiff’s testator, pleaded that the contract, sued upon, had by a posterior act of the vendor, been new modelled and changed, and the terms of payment extended, and he bound himself to receive in payment a certain judicial mortgage. The premises are burthened with several mortgages, the can-celling of which was to be obtained before payment was to be made, by the defendant, and he is entitled to a dimin-uation of price on several of the slaves, who are afflicted with redhibitory diseases — and the plaintiffs have refused to receive the judicial mortgage, obtain the cancelling of the mortgage, or to allow any diminuation of, price.
There was judgment for the plaintiffs, and the defendant appealed, after an unsuccessful attempt to obtain anew trial.
The case has been .submitted to us without any argument, and the appellant has not filed any points.
The record shews that he offered no evidence in support of his plea. The new trial was asked on an affidavit of the defendant having been prevented by bad weather, and his belief that the court would not meet, from attending to move for a continuance. As the district court refused it: the new trial, and the party appears to have greatly neglected the means of preparing his defence, we cannot say the new trial was improperly denied.
It 'is, therefore, ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.